DETAILED ACTION 
This Office action is in response to the Request for Continued Examination filed on 16 July 2021.  Claims 1-19, 27-28, 31-36, 42 and 43 are pending in the application.  Claims 29-30 have been cancelled. Claims 20-26 and 37-41 withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 June 2021 has been entered.
 
. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein all surfaces of each of the one or more LEDs, except for the bottom surface and the top surface, are covered by the dark encapsulation layer, wherein the dark encapsulation layer is in ”. It is unclear how the dark encapsulation layer can cover the surfaces of the LED if  is "away from each of the surfaces".  In paragraph [0044] of Applicant’s PG P US 2016/0293811, it is disclosed that the encapsulation layer 106 can be either in contact with the LEDs or near the LEDs (“The encapsulation layer 106 can be in contact with the LEDs 102a-c or near to the LEDs 102a-c." ). Since claim 1 requires “all surfaces of each of the one or more LEDs, except for the bottom surface and the top surface, are covered by the dark encapsulation layer”, it is unclear how the dark encapsulation can be “ less than 200 µm away from, each of the surfaces of the one or more LEDs that is covered by the dark encapsulation layer? Presumably, if the dark encapsulation layer is away from the LED by the claimed distance, the dark encapsulation layer would not cover any surfaces of the LED. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jager et al., US Patent 8735928 B2.
With respect to claim 1, Jager discloses a substrate (1, fig. 2A); one or more light emitting diodes LEDs (3, fig. 2A) each comprising a bottom surface (bottom surface of Chip 3) and a top surface (top surface of Chip 3) opposite the bottom surface (bottom surface of Chip 3), wherein the bottom surface (bottom surface of Chip 3) is mounted to the substrate (1, fig. 2A); and a dark encapsulation layer (5, fig. 2A;column 7, lines 27-31) that surrounds the one or more LEDs (3, fig. 2A), wherein all surfaces of each of the one or more LEDs (3, fig. 2A), except for the bottom surface (bottom surface of Chip 3) and the top surface (top surface of Chip 3), are covered by the dark encapsulation layer (5, fig. 2A, column 7, lines 27-31: “The molding may be made with a silicone or an epoxide into which radiation-absorbing particles 
With respect to claim 4, Jager discloses wherein the dark encapsulation layer (5, fig. 2A) is disposed between each of the LEDs (3, fig. 2A) and is in direct contact with each of the LEDs (3, fig. 2A).  
With respect to claim 5, Jager discloses wherein the dark encapsulation layer (5, fig. 2A)  comprises a silicone or an epoxy and is made dark by using pigments including carbon or iron oxide (column 7, lines 27-31).  
With respect to claim 7, Jager discloses wherein each LED (3, FIG. 2A) faces outwards from a light-emitting side of the apparatus, and wherein the light-emitting side of the apparatus comprises a surface that is substantially dark.  
With respect to claim 19, Jager discloses wherein the apparatus has a length or width or both that however Jager did not discloses the spacing thickness is less than or equal to 1mm. thickness range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jager et al., US Patent 8735928 B2; in view of Ho et al., US PG pub. 20140077682 A1.
With respect to claim 2, Jager discloses comprising a substrate (1, fig. 2A) however Jager did not discloses a plurality of electrically conductive bottom traces disposed over the substrate (1, fig. 2A), and wherein the electrically conductive bottom traces cover at least 45% of a bottom area of the substrate (1, fig. 2A).  
Ho discloses the use of conductive bottom traces (42) instead of using wiring electric connection (figure 12c). 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include trace instead of wiring since electrical trace can improve tighter connection and avoiding short circuiting.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jager et al., US Patent 8735928 B2; in view of Ho et al., US PG pub. 20140077682 A1; further in view of Lin et al., US PG pub. 20100246152 A1.
With respect to claim 3, Jager discloses wherein at least one LED (3, FIG. 2A) however Jager did not discloses is electrically connected to at least two of the electrically conductive traces using tin-silver- copper (SAC) solder.  Ho discloses the use of conductive bottom traces (42) instead of using wiring electric connection (figure 12c). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include trace instead of wiring since electrical trace 
Lin discloses conductive trace can use material such as tin silver copper solder (paragraph [1027]). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include a SAC solder material in Ho’s conductive trace since the material characteristic would improve the conductivity between electric connection trace.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jager et al., US Patent 8735928 B2; in view of Ho et al., US PG pub. 20140077682 A1; further in view of Chan et al., US PG pub. 20130307013 A1
With respect to claim 6, Jager discloses wherein at least one LED (3, FIG. 2A) however Jager did not discloses a plurality of electrically conductive bottom traces disposed over the substrate (1, fig. 2A), Ho discloses comprising a plurality of electrically conductive traces (42) disposed over the substrate (41, fig. 12c), however Ho did not discloses electrically conductive trace is entirely external to the substrate (41, fig. 12c).  Chan discloses in figure 3A electrical trace 314 can form entirely external to the substrate 330 for connection purpose. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include a different type of package connecting at the bottom of the device instead of having the connection on the side of the device since this can improve the alignment process when integrating a light emitting device into other device such as light emitting panel.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jager et al., US Patent 8735928 B2; in view of Brown US patent 4473277 A.
With respect to claim 11, Jager discloses as applied to claim above however Jager did not discloses comprising a diffuse top layer over the LEDs (3, fig. 2A) or the dark encapsulation layer (5, fig. 2A) or both, resulting in a matte finish or a modified light emission pattern.  
Brown discloses a diffuse top layer (10, fig. 2) over the light transmitting element 30. 
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jager et al., US Patent 8735928 B2; in view of Ho et al., US PG pub. 20140077682 A1.
With respect to claim 12, Jager discloses wherein at least one of the LEDs (3, fig. 2A) Jager did not discloses at least two contacts on a same side of the LED (3, FIG. 2A).  
Ho discloses the use of conductive bottom traces (42) instead of using wiring electric connection (figure 12c). 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include trace instead of wiring since electrical trace can improve tighter connection and avoiding short circuiting.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jager et al., US Patent 8735828 B2; in view of Huang et al., US PG pub. 20120126262 A1.
With respect to claim 14 and 15, Jager discloses comprising an additional layer (6,fig. 2A) over the LEDs (3, fig. 2A) or the dark encapsulation layer (5, fig. 2A) or both, the additional layer (6,fig. 2A) however Jager did not discloses a matte finish for reducing specular reflection; a plurality of optics layers; one or more diffractive elements; liquid crystal elements or polarizing elements or both; a layer of phosphor or other light converting elements; and a plurality of light blocking elements (4, fig. 2B).  Huang discloses a matte finish material/layer (paragraph [0001]) for a light emitting device. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have a matte finish since this can reduce internal reflection of light trapped within light device.
With respect to claim 16, Jager discloses as applied to claim above however Jager did not discloses wherein the matte finish layer is roughening on top sides of the LEDs (3, fig. 2A) or the dark encapsulation layer (5, fig. 2A) or both.  

With respect to claim 17, Jager discloses as applied to claim above however Jager did not discloses wherein the matte finish layer is less than 50 um thick.  Huang discloses a matte finish material/layer (paragraph [0001]). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have a matte finish since this can reduce internal reflection of light trapped within light device. The range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2sd 1934, 1936 (Fed. Cir. 1990).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jager et al., US Patent 8735828 B2; in view of Huang et al., US PG pub. 20120126262 A1; further in view of Jing et al., US PG pub. 20060148971 A1
With respect to claim 18, Huang discloses wherein the matte finish layer is formed using fumed silica.  Jing discloses in ¶0036 Matte finish flexible films may for example include micrometer-sized dispersed inorganic fillers such as silica that diffuse light. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have a matte finish made of silica since this can drawn-out more light from the emitting device.


s 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Jager et al., US Patent 8735828 B2. 
With respect to claim 27, Jager discloses at least one light emitting diode (LED (3, FIG. 2A)), the LED (3, FIG. 2A) comprising a light emitting surface; an encapsulation layer including at least a dark encapsulation layer (5, fig. 2A;column 7, lines 27-31) that is coplanar, within 25 um or less, with the light emitting surface of the LED (3, FIG. 2A); and  an additional layer (6,fig. 2A) over the LED (3, FIG. 2A) or the encapsulation layer or both, the additional layer (6,fig. 2A) comprising at least one of: a matte finish for reducing specular reflection; a plurality of optics layers; one or more diffractive elements; liquid crystal elements or polarizing elements or both; a layer of phosphor or other light converting elements (radiation-transmissive molding; column 8, lines 5-14); and a plurality of light blocking elements (4, fig. 2B).  Jager does not specifically disclose that the dark encapsulation layer (5, fig. 2A) is coplanar, within 25 um or less, with the top surface (top surface of Chip 3) of the one or more light emitting diodes 3. However, Jager does show in figure 2A that dark encapsulation layer 5 is almost coplanar with the top surface of LED 3. The claimed difference range of 25 um or less would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2sd 1934, 1936 (Fed. Cir. 1990).
With respect to claim 28, Jager discloses wherein the one or more LED (3, FIG. 2A) is on a substrate (1, fig. 2A), and wherein the substrate (1, fig. 2A) comprises a top side opposite a bottom side, the bottom side having a plurality of electrical pads.



Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jager et al., US Patent 8735928 B2; in view of Ho et al., US PG pub. 20140077682 A1

Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include trace instead of wiring since electrical trace can improve tighter connection and avoiding short circuiting.

Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Jager et al., US Patent 8735928 B2; in view of Ho et al., US PG pub. 20140077682 A1; further in view of Lin et al., US PG pub. 20100246152 A1.
With respect to claim 32, Jager discloses comprising a substrate (1, fig. 2A) however Jager did not discloses a plurality of electrically conductive traces disposed over the substrate (1, fig. 2A), wherein at least one LED (3, FIG. 2A) is electrically connected to at least two of the electrically conductive traces using tin-silver- copper (SAC) solder.  Ho discloses the use of conductive bottom traces (42) instead of using wiring electric connection (figure 12c). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include trace instead of wiring since electrical trace can improve tighter connection and avoiding short circuiting. Furthermore, Jager and Ho did not discloses the electrical traces using tin-silver-copper (SAC) solder.  
Lin discloses conductive trace can use material such as tin silver copper solder (paragraph [1027]). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include a SAC solder material in Ho’s conductive trace since the material characteristic would improve the conductivity between electric connection trace.
With respect to claim 33, Jager discloses as applied to claim above however Jager did not discloses wherein the electrically conductive traces comprise Ag plated traces.  Ho discloses the use of conductive bottom traces (42) instead of using wiring electric connection (figure 12c). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to 
Lin discloses conductive trace can use material such as tin silver copper solder (paragraph [1027]). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include a SAC solder material in Ho’s conductive trace since the material characteristic would improve the conductivity between electric connection trace.
With respect to claim 34, Jager discloses as applied to claim above however Jager did not discloses wherein the Ag plated traces comprise copper traces with immersion Ag or electrolytic Ag and an optional Ni barrier.  
Ho discloses the use of conductive bottom traces (42) instead of using wiring electric connection (figure 12c). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include trace instead of wiring since electrical trace can improve tighter connection and avoiding short circuiting. Furthermore, Jager and Ho did not discloses the electrical traces using tin-silver-copper (SAC) solder.  
Lin discloses conductive trace can use material such as tin silver copper solder (paragraph [1027]). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include a SAC solder material in Ho’s conductive trace since the material characteristic would improve the conductivity between electric connection trace.

Claim 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Jager et al., US Patent 8735928 B2; in view of Ho et al., US PG pub. 20140077682 A1.
With respect to claim 35, Jager discloses a substrate (1, fig. 2A); one or more light emitting diodes LEDs (3, fig. 2A) disposed on the substrate (1, fig. 2A); however Jager did not discloses a plurality of electrically conductive traces disposed over the substrate (1, fig. 2A), wherein each LED (3, FIG. 2A) is electrically connected to at least two of the electrically conductive traces; wherein each of the one or more LEDs (3, fig. 2A) comprises an anode and a cathode on a same side of the LED (3, FIG. 2A) facing the electrically conductive traces, and wherein the anode is in an anode plane and the cathode is in a 
With respect to claim 36, Jager discloses as applied to claim above however Jager did not discloses comprising one or more electrically conductive vias extending from the plurality of electrically conductive traces to one or more bottom conductive traces on a side of the substrate (1, fig. 2A) opposite the LEDs (3, fig. 2A), and wherein at least one of the LEDs (3, fig. 2A) is bump bonded over one of the electrically conductive vias, and wherein one or more electrically conductive bottom traces cover at least 45% of a bottom area of the substrate (1, fig. 2A). Ho discloses the use of conductive bottom traces (42) instead of using wiring electric connection (figure 12c). 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include trace instead of wiring since electrical trace can improve tighter connection and avoiding short circuiting.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jager et al., US Patent 8735928 B2; in view of Speck et al., US PG pub. 2013/0069088 A1.

With respect to claim 10, Jager discloses wherein the dark encapsulation layer (5, fig. 2A) however Jager did not discloses the layer of white encapsulation material are coplanar with each other within +/- 25 pm. Speck discloses layer of white encapsulation material 508, fig. 5 and is substantially flush. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include white encapsulation material on the reflective surface since this will improve overall light extraction, further including the white encapsulant layer substantially flush with the LED this can provide flat surface with the encapsulation with the LED therefore prevent misaligning process when integrating with other structure.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jager et al., US Patent 8735928 B2; in view of Chan et al., US PG pub. 20130307013 A1
With respect to claim 13, Jager discloses wherein at least one of the LEDs (3, fig. 2A) however Jager did not discloses comprises a reflector element on a side of the LED (3, FIG. 2A).  Chan figure 1 discloses reflector 134 can be use with the LED device in the center and figure 2 shown that multiple of LEDs is form within the reflector rectangle 236.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include reflector on the side of the LEDs since this can improve light emission thereby improve light efficiency.
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Jager et al., US Patent 8735928 B2; in view of Tanaka et al., US PG Pub 20070085944 A1.

Tanaka discloses by individually mounting the LED pieces of RGB according to the present embodiment in the package structure, a white light source controllable independently can be produced ¶0140.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to use Jager light emitting structure in a RGB array since this can increase light emission instead of a single LED emitting.
43 is rejected under 35 U.S.C. 103 as being unpatentable over Jager et al., US Patent 8735928 B2; in view of Tanaka et al., US PG Pub 20070085944 A1;further in view of Huang et al., US PG pub. 20120126262 A1
With respect to claim 43, Jager discloses light emitting device however Jager does not disclose a matte finish for reducing specular reflection; a plurality of optics layers; one or more diffractive elements; liquid crystal elements or polarizing elements or both; a layer of phosphor or other light converting elements; and a plurality of light blocking elements (4, fig. 2B). Huang discloses a matte finish material/layer (paragraph [0001]) for a light emitting device. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have a matte finish since this can reduce internal reflection of light trapped within light device.

Response to Arguments
Applicant’s arguments with respect to claims 1-19, 27-28, 31-36, 42 and 43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656.  The examiner can normally be reached on 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 


TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822                                                                                                                                                                                                        
/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822